internal_revenue_service number release date index number ------------------------------------------ ---------------------------------------- ------------------------------------------ ---------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-132489-10 date date x -------------------------------------------------- ---------------------------------------- a b a date1 -------------------------- ---------------------------------- ---- -------------------------- dear ----------------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_754 of the internal_revenue_code facts according to the information submitted x is a limited_liability_company that is treated as a partnership for federal tax purposes a who was one of the partners of x sold his interest in x to b on date1 at the time of the sale a owned a percent interest in x x relied on its tax advisors for tax_advice x however inadvertently failed to timely make an election under sec_754 for the year of the sale x represents that it has plr-132489-10 acted reasonably and in good_faith that granting relief will not prejudice the interests of the government and that it is not using hindsight in making the election law and analysis sec_754 provides that a partnership may elect to adjust the basis of partnership property where there is a distribution_of_property or a transfer of a partnership_interest the election applies to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which the election is filed and all subsequent years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 is made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time for filing the return for the taxable_year including extensions under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301 a sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides rules for requesting extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a conclusion based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days following the date of this letter to make an election under sec_754 effective for the taxable_year ending date1 the election should be made in a written_statement filed with the appropriate service_center plr-132489-10 for association with x’s return a copy of this letter should be attached to the statement filed as a condition for this late election relief x and any affected taxpayers must file within days of the date of this letter their federal_income_tax returns for the taxable_year ending date1 through the present consistent with x having made a timely sec_754 election effective for the taxable_year ending date1 copies of this letter should be attached to any returns or amended returns except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the transaction described above under any other provision of the code specifically we express no opinion as to whether or not x is a partnership for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling will be sent to the taxpayer’s representative sincerely associate chief_counsel passthroughs special industries by cornelia j schnyder cornelia j schnyder senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
